Citation Nr: 1242822	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  07-09 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to December 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2005 rating decision in which the RO denied service connection for PTSD.  In August 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2007.

In June 2010, the Board expanded the appeal to essentially include the matter of service connection for psychiatric disability other than PTSD (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)).  At that time, the Board denied service connection for PTSD, but remanded the matter of service connection for psychiatric disability other than PTSD to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.   After completing the requested development, the RO/AMC denied the claim (as reflected in a May 2011supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.

Subsequently, additional evidence was submitted directly to the Board, accompanied by a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).

A December 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

For reasons expressed below, the matter on appeal is, again, being remanded to the RO via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further RO action in this appeal is warranted, even though it will, regrettably, further delay an appellate decision on the matter remaining on appeal.

A brief review of the evidence on file indicates that service treatment records are negative for any complaints, findings, or diagnosis pertinent to any psychiatric problems.  However, during VA psychiatric examination in October 1973, the Veteran reported that soon after discharge from service, he had difficulty adapting to civilian life.  Mental status examination revealed that the Veteran seemed nervous and tense.  Adjustment reaction of adult life with anxiety and depressive features was diagnosed.  

During a September 2005 QTC examination, the Veteran reported that during service, he served on a ship several miles offshore from Vietnam and that he delivered supplies to the troops in combat.  He indicated that the major trauma associated with the situation was having seen severely wounded soldiers passing through the ship, witnessing some intense racial violence taking place at the time between the troops, and having survival guilt as a result of refusing to go on a mission where fellow service members ended up getting killed.  The examiner found that certainly seeing severely wounded soldiers, having perhaps some exposure to life-threatening situations and perhaps having some reason to feel survival guilt, could have long term psychological repercussions.  Depression and rule out PTSD were diagnosed.  

VA outpatient mental health treatment records dated from December 2005 to 2007 reflect that the Veteran received ongoing treatment for psychiatric problems, assessed as depressive disorder, dysthymia, and anxiety.  

In June 2010, the Board denied a service connection claim for PTSD, but remanded the matter of service connection other than PTSD for compliance with due process requirements, and for RO adjudication of the matter, in the first instance.  In the remand, it was left to the discretion of the RO whether to schedule the Veteran for a VA psychiatric examination; the RO chose not to schedule a VA examination.  The claim was denied in a May 2011 SSOC.  

As pointed out by the Veteran's representative in the October 2012 post-remand brief, the record as it currently stands contains no medical opinion addressing whether the Veteran's currently claimed psychiatric disorder is etiologically related to his period of service.  As a related matter, the Board observes that it is not entirely clear what psychiatric conditions is/are currently manifested as identified by specific diagnosis/diagnoses, although several different assessments have been made in the past.  

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79  (2006). 

In light of the information on file, the Board finds that VA examination and medical opinion would be helpful in resolving the claim remaining on appeal.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  In doing so, the Board concludes that in order fulfill the duty to assist in providing a complete and adequate examination under the circumstances of this case, the examination should reflect review of the claims file and include an opinion addressing the likely etiology and/or time of onset of the Veteran's claimed psychiatric disorder.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

Hence, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for a psychiatric disability other than PTSD, (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records.

With respect to VA medical records, the claims file currently includes outpatient treatment records from the Northampton VA Medical Center (VAMC) dated to June 2010; however, as it appears that the Veteran received regular on-going treatment through VA, more recent records from this facility and any other VA treating sources, should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent VA records of mental health evaluation and/or treatment of the Veteran dated from June 2010, forward, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Further, the Veteran has reported that he is in receipt of disability benefits from the Social Security Administration (SSA).  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Finally, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim for service connection for a psychiatric disability other than PTSD.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2012).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim-to include, for the sake of efficiency, evidence submitted directly to the Board (notwithstanding the waiver of initial RO consideration of the evidence).

Accordingly, this matter is hereby REMANDED for the following actions:

1.  The RO should obtain from the Northampton VAMC all outstanding, pertinent VA records of mental health evaluation, hospitalization, and/or treatment of the Veteran, dated since June 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination. In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo  mental disorders examination by a psychologist or psychiatrist, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished, to include psychological testing, if warranted (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify, by diagnosis, all currently manifested psychiatric disorder(s).  Then, with respect to each such diagnosed disability, the psychologist or psychiatrist should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in service, or during the first post-service year extending from December 1972 to December 1973; or is otherwise etiologically related to service (to include in-service experiences identified by the September 2005 QTC examiner).

In rendering the requested opinions, the examiner should consider and discuss the in-and post-service medical and other records, as well as the Veteran's contentions and lay history (to include his description of in-service  experiences).

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report. 

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added to the record since the RO's last adjudication of the claim) and legal authority.  

9.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).



